      Case 4:19-cv-00300-RH-MJF Document 426 Filed 06/02/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

             Plaintiffs,
                                                     CONSOLIDATED
v.                                                   Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

             Defendants.
                                                 /

           SECRETARY OF STATE’S NOTICE OF COMPLIANCE

      While the Secretary has moved for a stay of this Court’s Final Order and Final

Judgment and maintains that a stay is warranted, the Secretary notes that her office

has taken the following steps to comply with the Final Order and Final Judgment:

      1.     Maria Matthews, Director of the Division of Elections, has reviewed the

Final Order and Final Judgement. She has also sent to all 67 Supervisors of Elections

a copy of the Final Order and related attachments. See Exhibit 1.

      2.     The Division of Elections has updated links to its webpages with the

pre-SB 7066 voter registration form, in English and Spanish, which the Supervisors

of Elections are welcome to link to through their respective websites.

      3.     The Division of Elections has updated its online voter registration

system with the pre-SB 7066 voter registration questions, in English and Spanish;

however, website visitors may have a prior version of the website cached in their
                                         1
      Case 4:19-cv-00300-RH-MJF Document 426 Filed 06/02/20 Page 2 of 4




browser which may preclude them from viewing updated questions until they refresh

the page. See https://registertovoteflorida.gov/home (last visited June 1, 2020).

      4.     The Division of Election has updated its advisory opinion webpage to

include this Court’s Final Order and the Advisory Opinion Form attached to that

Final Order.    See https://www.dos.myflorida.com/elections/laws-rules/advisory-

opinions/ (last visited June 1, 2020).

      5.     Finally, the Division of Elections has made available a copy of this

Court’s “Standards Governing Eligibility to Vote After a Felony Conviction.” See

https://www.dos.myflorida.com/media/703156/attach2-standards-for-

eligibilitywlink.pdf (last visited June 1, 2020).
     Case 4:19-cv-00300-RH-MJF Document 426 Filed 06/02/20 Page 3 of 4




Respectfully submitted by:

GEORGE N. MEROS, JR.                   BRADLEY R. MCVAY (FBN 79034)
(FBN 263321)                           General Counsel
george.meros@hklaw.com                 brad.mcvay@dos.myflorida.com
TARA R. PRICE (FBN 98073)              ASHLEY E. DAVIS (FBN 48032)
tara.price@hklaw.com                   Deputy General Counsel
Holland & Knight LLP                   ashley.davis@dos.myflorida.com
315 South Calhoun Street, Suite 600    Florida Department Of State
Tallahassee, Florida 32301             R.A. Gray Building Suite, 100
Telephone: (850) 224-7000              500 South Bronough Street
Facsimile: (850) 224-8832              Tallahassee, Florida 32399-0250
                                       Phone: (850) 245-6536
                                       Fax: (850) 245-6127

                                       /s/ Mohammad O. Jazil
                                       MOHAMMAD O. JAZIL
                                       (FBN 72556)
                                       mjazil@hgslaw.com
                                       GARY V. PERKO (FBN 855898)
                                       gperko@hgslaw.com
                                       EDWARD M. WENGER
                                       (FBN 85568)
                                       ewenger@hgslaw.com
                                       Hopping Green & Sams, P.A.
                                       119 South Monroe Street, Suite 300
                                       Tallahassee, Florida 32301
                                       Phone: (850) 222-7500
                                       Fax: (850) 224-8551

Dated: June 2, 2020                     Counsel for Florida Secretary of State
                                        Laurel M. Lee
      Case 4:19-cv-00300-RH-MJF Document 426 Filed 06/02/20 Page 4 of 4




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on June 2, 2020.

                                                      /s/ Mohammad O. Jazil
                                                      Attorney
